Case 0:21-cv-60509-RKA Document 15 Entered on FLSD Docket 04/03/2021 Page 1 of 2




                     UNITED STATES DISTRICT COURT
                     SOUTHERN DISTRICT OF FLORIDA
                       FORT LAUDERDALE DIVISION


  LINDA GOROSPE,

  Plaintiff,
  v.                                    Case No.: 0:21-cv-60509-RKA

  STERLING INC.,

  Defendant.
  ______________________/

                   PLAINTIFF’S NOTICE OF SETTLEMENT

        Pursuant to Local Rule 3.08(a) Plaintiff, LINDA GOROSPE, by and through

  undersigned counsel, hereby notifies the Court that the above-styled action against

  Defendant, STERLING, INC., has been settled.

        Dated this 3rd day of April, 2021.

                                        Respectfully submitted,

                                        /s/ Amanda E. Heystek_
                                        BRANDON J. HILL
                                        Florida Bar Number: 0037061
                                        Direct Dial: 813-337-7992
                                        AMANDA E. HEYSTEK
                                        Florida Bar Number: 0285020
                                        Direct Dial: 813-379-2560
                                        WENZEL FENTON CABASSA, P.A.
                                        1110 N. Florida Avenue, Suite 300
                                        Tampa, Florida 33602
                                        Main Number: 813-224-0431
                                        Facsimile: 813-229-8712
                                        Email: bhill@wfclaw.com
                                        Email: aheystek@wfclaw.com
                                        Email: aketelsen@wfclaw.com
                                        Attorneys for Plaintiff
Case 0:21-cv-60509-RKA Document 15 Entered on FLSD Docket 04/03/2021 Page 2 of 2




                            CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on this 3rd day of April, 2021, the foregoing was

  electronically filed with the Clerk of the Court via the CM/ECF system, which will

  send a notice of electronic filing to all counsel of record.

                                          /s/ Amanda Heystek
                                          AMANDA HEYSTEK




                                             2
